Case 3:20-cv-00255-HEH-DJN Document 27 Filed 07/02/20 Page 1 of 1 PageID# 167




                          IN THE UNITED STATES DISTRICT COURT
                                                                                                    - 2 2020   iJ
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                      CLERK, U.S. DISTRICT COURT
                                          Richmond Division                                 RICHMOND. VA


BROOKE WHORLEY,et al..
    Plaintiffs,

                                                               Civil No. 3:20cv255(DJN)

RALPH S. NORTHAM,et al..
          Defendants.

                                               ORDER


          This matter comes before the Court on receipt of the attached letter from an inmate at a

Virginia Department of Corrections facility(the "Letter"). The Court hereby DIRECTS the

Clerk to file the Letter as a separate entry on the docket and distribute a copy to all counsel of

record.


          Let the Clerk file a copy ofthis Order electronically and notify all counsel of record.

          It is so ORDERED.




                                                        David J. Novak
                                                        United States Districtludge

Richmond, Virginia
Dated: Julv 2.2020
